Citation Nr: 0003971	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 275A	)	DATE
	)
	)


THE ISSUE

Whether the July 28, 1986 decision of the Board of Veteran's 
Appeals (Board) denying service connection for the cause of 
the veteran's death contained clear and unmistakable error 
(CUE).  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1968.  

FINDINGS OF FACT

1.  By a July 28, 1986 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death.  

2.  In July 1998 the service representative filed a motion 
for reconsideration of the 1986 decision on behalf of the 
veteran's son who is the moving party in the instant case.  

3.  By a letter dated in October 1998 the moving party was 
advised that the motion for reconsideration was denied by the 
Board, that new entitlement had been established under the 
provisions of Public Law 105-111 that permits revision of 
Board decisions on the basis of a finding of clear and 
unmistakable error and that the motion for reconsideration 
was being construed as a claim for revision of prior Board 
decision.  

4.  A motion for revision of the prior Board decision due to 
CUE was submitted in March 1999.  

5.  The moving party's arguments concern how the evidence was 
weighed and the Board's duty to assist.

6.  The moving party argues generally that the Board failed 
to consider 38 U.S.C.A. § 1154, but does not establish that 
the result would have been manifestly different.  



CONCLUSION OF LAW

The motion for revision of the July 28, 1986 Board decision 
denying service connection for the cause of the veteran's 
death due to CUE, does not contain sufficient allegations of 
CUE.  38 U.S.C.A. §§ 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By the July 1986 decision, the Board reached the following 
findings of fact:  

1.  The veteran was born in 1944 and he 
died in 1985, more than 16 years after 
discharge from service, as the result of 
pneumonia.  

2.  At the time of death, service 
connection was affect for disfiguring 
face scars, maxillary sinusitis, 
defective vision of the right eye with 
diplopia, partial airway obstruction and 
partial loss of sense of smell, sensory 
loss of the fifth cranial nerve, 
residuals of a fractured maxilla, anxiety 
reaction, partial loss of sense of taste 
and dermatitis of the right face; the 
service-connected disabilities had a 
combined schedular evaluation of 80 
percent.  

3.  The service-connected disabilities 
did not affect the veteran clinically in 
any way which would predispose him to 
pneumonia, or to cause pneumonia.  

4.  The month, tongue and throat 
abnormalities which made it difficult for 
the veteran to adequately handle 
secretions and contributed to his being 
unable to deal with his terminal 
pneumonia were the result of nonservice-
connected cancer and the surgery for 
cancer.  

5.  The service-connected disabilities 
did not contribute to death or materially 
hasten death.  

On these bases, the Board reached the following conclusions 
of law:  

1.  Neither pneumonia nor the associated 
fatal disease process was incurred in or 
aggravated by active service.  
(38 U.S.C.  310; 38 C.F.R. 3.102)

2.  A disability of service origin did 
not cause or contribute substantially or 
materially to cause death.  (38 U.S.C.  
410; 38 C.F.R. 3.102, 3.310, 3.312)

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board's review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).  

In July 1998 the service representative filed a motion for 
reconsideration of the 1986 decision on behalf of the 
veteran's son who is the moving party in the instant case.  
By a letter dated in October 1998, the moving party was 
advised that the motion for reconsideration was denied by the 
Board.  Also, information was provided with respect to new 
entitlement that had been established under the provisions of 
Public Law 105-111 that permits revision of Board decisions 
on the basis of a finding of clear and unmistakable error and 
that the motion for reconsideration was being construed as a 
claim for revision of prior Board decision.  VAOCGPREC 1-98.  
Furthermore, the Board provided a notice that it was in the 
process of promulgating regulations pertaining to CUE and as 
a result, was deferring all determinations until CUE 
regulations were finalized.  

A valid motion for revision of the prior Board decision was 
submitted in March 1999.  This letter reflects the veteran's 
name and claim number as well as an expressed desire to add 
the case to the Board's CUE docket.  In addition, by virtue 
of reference made to the denial of the request for 
reconsideration of the 1986 Board decision, it was clear that 
the moving party was requesting revision of that decision.  
Consequently, the moving party satisfies the criteria set 
forth in 38 C.F.R. § 20.1404.  

While the moving party's challenges to the validity of the 
prior Board decision are to be afforded due consideration, he 
is advised that when he or she makes a collateral challenge 
to a presumptively valid final decision, he is required to 
come forth with specific allegations as to CUE.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

The specific allegations that are required to satisfy the 
requirements of a claim for service connection in a Board 
decision must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirements of the 
previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
38 C.F.R. § 20.1404(b)).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a)).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error. Fugo, 6 Vet. App. at 44. The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.  

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

38 C.F.R. § 20.1403(d)).  

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In this case, the moving party argues that the Board erred in 
that it failed to apply 38 U.S.C.A. § 1154, to give 
consideration the medical statement from Dr. Camp, and to 
remand additional evidence for initial RO consideration under 
38 C.F.R. §§ 19.122, 19.173 (1986).  

For the reasons and bases set forth below, I find that the 
moving party has attempted to assert allegations that the 
correct facts as known at the time of the 1986 Board decision 
were not before the Board and that statutory and regulatory 
provisions in existence at the time of the decision were not 
applied.  However, the moving party has not demonstrated that 
the outcome would have been manifestly different but for the 
error.  

Section 1154

The service representative argues that the Board committed 
error in its failure to address 38 U.S.C.A. § 1154 as it 
pertains to combat service.  The Board notes that, at the 
time of the 1986 Board decision, this statutory provision was 
numbered 38 U.S.C.A. § 354.  It was renumbered and amended by 
Public Law 102-83, §§ 4(b)(1), 5(a), August 6, 1991, 105 
Stat. 404, 406.  For convenience in addressing the moving 
party's arguments, which refer to the statute by its current 
number, rather than by the number in effect in 1986, the 
Board will likewise refer to it by its current number.

The Board notes that the veteran was wounded as a direct 
result of enemy action.  The moving party is apparently 
referring to paragraph (b) of section 354, now section 1154, 
which then stated:

(b) In the case of any veteran who 
engaged in combat with the enemy in 
active service with a military, naval, or 
air organization of the United States 
during a period of war, campaign, or 
expedition, the Administrator shall 
accept as sufficient proof of service-
connection of any disease or injury 
alleged to have been incurred in or 
aggravated by such service satisfactory 
lay or other evidence of service 
incurrence or aggravation of such injury 
or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary. The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In the instant case, there has been no allegation that the 
immediate cause of the veteran's death - that is, 
hypoventilatory lung failure due to pneumonia -- was incurred 
in the veteran's active service.  There is no satisfactory 
lay statement to the effect that the veteran incurred 
pneumonia among other pulmonary conditions during wartime 
service.  Even if consideration under 38 U.S.C.A. § 1154 had 
been appropriate in this case, the moving party is advised 
that the error must be of fact or of law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the outcome 
would have been manifestly different.  However, in the 
instant case, the moving party has not demonstrated that had 
the Board, in its 1986 decision, considered 
38 U.S.C.A. § 1154 the result would have been manifestly 
different.  Consequently, the failure to discuss this 
statutory provision does not constitute clear and 
unmistakable error in the Board's July 1986 decision.

Statement from Dr. Camp 

An October 1985 statement by T. Camp, M.D., a medical 
consultant of the Veterans of Foreign Wars of the United 
States, was received by the RO in November 1985.  This 
medical opinion, in full, states:

Service connection for (4) partial airway 
obstruction and partial loss of sense of 
smell, secondary to old facial wound, 10 
percent; (5) sensory loss, fifth cranial 
nerve, 10 percent; residuals, fracture, 
maxilla, 10 percent; All influence the 
airway and if the sinusitis was active 
and the partial airway obstruction became 
acute, and it most likely did due to the 
infection, then the autopsy diagnoses of 
I. Bronchopneumonia, bilateral, severe.  
II.  Pulmonary edema, bilateral.  III. 
Bilateral hydrothorax, 1200 cc, 
bilateral.  IV.  Adult respiratory 
distress syndrome (clinical), undoubtedly 
pushed the patient over.  In other words, 
the Service Connected disabilities 
contributed materially to the veteran's 
death.  

The moving party has stated that the Board erred in that it 
did not consider this statement in its 1986 decision.  A 
review of the decision fails to show reference to the October 
1985 statement.  Instead, the Board made reference to service 
medical records and postservice evaluation and treatment 
reports including the terminal hospital records and a March 
1985 statement from the veteran's attending physician.  The 
Board's failure to mention pertinent evidence is an error.  
However, there is no indication from the record that the 
Board's discussion of this piece of evidence would have 
produced a materially different result.  

Dr. Camp's opinion is to the effect that if the sinusitis had 
been active and if the partial airway obstruction had become 
acute, then the autopsy diagnoses that he listed would have 
"pushed the patient over", by which he apparently meant 
that they would have caused the veteran's death.  Dr. Camp 
did not identify any evidence in the record to show that, in 
fact, the service-connected sinusitis was active and/or that 
the service-connected partial airway obstruction did become 
acute.  Rather, other evidence in the record indicates that 
the cause of death was associated with post-surgical 
residuals of squamous cell carcinoma, a nonservice connected 
disability.  Essentially, though the failure to discuss this 
medical opinion was error, this argument amounts to a 
disagreement with the way that the evidence was evaluated by 
the Board.  The opinion of Dr. Camp does not compel the 
conclusion that service connection should have been granted 
for the cause of the veteran's death, particularly in light 
of its own shortcomings as well as the presence of a 
conflicting medical opinion by Dr. Montgomery, who had 
treated the veteran, in the record.  Without reaching the 
merits of the claim or entering into any discussion of 
credibility of evidence, I note that the moving party has not 
demonstrated that the outcome in 1986 Board decision would 
have been manifestly different had the Board discussed the 
October 1985 statement from Dr. Camp.  Consequently, this 
does not constitute clear and unmistakable error in the 
Board's July 1986 decision.

Initial review by RO.  

The representative also argues, in effect, that the Board 
committed clear and unmistakable error because the RO did not 
discuss the opinion of Dr. Camp or include it in its 
supplemental statement of the case.  Consequently, it is 
argued that the Board is prohibited from reviewing such 
evidence without a waiver of RO consideration, which was not 
present in this case.  It is argued that the failure to 
afford the RO initial review of this opinion resulted in 
clear and unmistakable error.  In particular, the 
representative argues that 38 C.F.R. §§ 19.122 and 19.173 
were not properly applied.  

As noted above, a determination of CUE must be based on the 
law in existence at the time of the Board decision.  The 
regulations then in effect provided:

A supplemental statement of the case, so 
identified, will be furnished to the 
appellant and representative, if any, 
when additional pertinent evidence is 
received, when a material defect is 
discovered, or when, for any other 
reasons, the original statement is 
inadequate under the requirements of Rule 
20 (§ 19.120).  . . .  A supplemental 
statement of the case is not required 
following a hearing on appeal before 
field personnel when no additional 
pertinent evidence is received, or when a 
material defect is not discovered, or 
when the original statement is adequate 
under the requirements of Rule 20 
(19.120).  

38 C.F.R. § 19.122 (1986).  In addition, 38 C.F.R. 19.173 
provides:

(a)  Evidence received prior to transfer 
of records to the Board of Veterans 
Appeals.  Evidence received in the agency 
of original jurisdiction after an appeal 
has been initiated but prior to transfer 
of the records to the Board of Veterans 
Appeals, including evidence received 
after certification has been completed, 
will be referred to the rating or 
authorizing activity for review and 
disposition.  A supplemental statement of 
the case will be furnished the appellant 
and his/her representative as provided in 
Rule 22 (§ 19.122)  

(b)  Evidence received after transfer of 
records to the Board of Veteran's 
Appeals.  Additional evidence received in 
an agency of original jurisdiction after 
the records have been transferred to the 
Board of Veterans Appeals for appellate 
consideration will be forwarded to the 
Board if it has a direct bearing on 
appellate issue or issues.  The Board 
will then determine what procedural steps 
are required with respect to the 
additional evidence.  

The RO had apparently transferred the appeal to the Board in 
July 1985, as the appellant was notified of that action by 
correspondence dated in that month.  The Board remanded the 
case to the originating agency for additional development on 
October 31, 1985.  The claims folder was apparently at the RO 
at the time that it received the statement of Dr. Camp on 
November 26, 1985, as the RO had taken some action with 
respect to the remand instructions earlier in that month.  
Because the additional evidence was received after the case 
was initially transferred to the Board in July 1985, but 
after the case was remanded to the RO in October 1985, it is 
not entirely clear whether paragraph (a) or (b) of 
38 C.F.R. 19.173 should have been applied by the RO.  
According to paragraph (b), additional pertinent evidence was 
to be forwarded to the Board for a determination of the 
proper procedure.  Such procedures are not defined in the 
regulation.  Consequently, there is no indication of error by 
the Board with respect that provision.  According to 
paragraph (a), the RO should have considered this evidence 
and should have included it in a supplemental SOC, unless the 
original SOC was adequate.  This argument involves action - 
or inaction - by the RO, and it amounts to a generalized 
argument concerning failure to follow regulations.  It does 
not show how the outcome would have been manifestly different 
had the RO included this opinion in its adjudication and 
supplemental statement of the case; as discussed above, given 
the shortcomings in this opinion and the presence in the 
record of a conflicting medical opinion by Dr. Montgomery, 
Dr. Camp's opinion does not compel the conclusion that 
service connection should have been granted for the cause of 
the veteran's death.

The RO received Dr. Camp's opinion on November 26, 1985, and 
had an opportunity to review it during the period in which 
the claims folder was at the RO after the October 1985 remand 
and before the subsequent notice of transfer to the Board in 
February 1986.  The evidence originated at the RO; 
consequently, there was no need of a waiver of RO 
consideration for the RO to consider this opinion.  

Finally, the moving party is advised that nonspecific 
allegations of failure to follow the regulations or failure 
to afford due process are insufficient to satisfy the 
requirements of motion for revision of a Board decision based 
on CUE.  38 C.F.R. § 20.1404(b).  Even assuming the presence 
of some procedural error, as the representative alleges, it 
is not clear that a different result would have ensued.  
Accordingly, the error complained of cannot be viewed as CUE.  

In view of the foregoing, Board concludes that a reasonable 
claim of clear and unmistakable error has not been raised.  
Despite being afforded ample opportunity, neither the moving 
party nor his representative has identified any specific 
error of law or fact without which the result would have been 
manifestly different. In view of the foregoing, the Board 
concludes that a claim for clear and unmistakable error has 
not been reasonably raised. See Eddy v. Brown, 9 Vet. App. 52 
(1996). 


ORDER

The July 28, 1986 decision by the Board denying service 
connection for the cause of the veteran's death should not be 
revised or reversed on the grounds of clear and unmistakable 
error.  The appeal is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


